Exhibit 10.4

STATE OF SOUTH DAKOTA

BOARD OF ECONOMIC DEVELOPMENT

REVOLVING ECONOMIC DEVELOPMENT AND INITIATIVE FUND

(ARSD 68:02:01)

GUARANTY AGREEMENT

REDI Loan Number 11-04-A

GUARANTY AGREEMENT, made and entered into this 2nd day of November, 2011, by and
between the State of South Dakota, Board of Economic Development, 711 East Wells
Avenue, Pierre, South Dakota 57501 (herein “BED”), and Manitex International,
Inc. of 9725 Industrial Drive, Bridgeview, IL 60455, (herein the “Guarantor”).

WHEREAS, Manitex Load King, Inc. (the “Borrower”) made an application (the
“Application”) dated May 17, 2011 for a loan from the Revolving Economic
Development and Initiative Fund, for the purposes of Borrower’s business
expansion or relocation in the State of South Dakota (the “Project”), as
described with particularity in the Application and in the Loan Documents, which
are by this reference incorporated herein,; and,

WHEREAS, the Application was approved by BED and the Borrower and BED entered
into a certain Revolving Economic Development and Initiative Fund (“REDI”) Loan
Agreement dated the date hereof (the “Loan Agreement”), whereby BED loaned to
Borrower the sum of $857,500 together with interest thereon at 3% per annum, due
and payable as set forth in the Promissory Note of even date, and pursuant to
the terms and conditions of the other Loan Documents executed by Borrower and
BED in connection with this Loan and Project, all pursuant to SDCL Chapter 1-33
and 1-16G, as amended, and ARSD Article 68:02 (the “BED Loan”); and,

WHEREAS, the Borrower also executed an Employment Agreement in favor of BED in
connection with the BED Loan whereby the Borrower agreed to create and maintain
jobs in connection with the Project and further agreed to pay certain damages if
those jobs are not created and maintained (the “Employment Agreement”); and,

WHEREAS, BED has entered into a Loan Servicing Agreement with BankWest, Inc., a
state chartered financial institution, of Pierre, South Dakota (BankWest),
whereby BankWest will act as BED's agent for purposes of closing, funding,
receiving payment and servicing the BED Loan with the Borrower, and under which
BankWest may take any and all such action on behalf of BED consistent with the
terms of the Loan Servicing Agreement and the Borrower’s BED Loan Documents;
and,

 

Page 1 of 5



--------------------------------------------------------------------------------

WHEREAS, part of the inducement and consideration for BED to make the BED Loan
to Borrower is the Guarantor’s agreement to guarantee the Borrower’s repayment
of the BED Loan and payment of any damages payable under the Employment
Agreement as set forth in this Guaranty Agreement;

NOW, THEREFORE, THE PARTIES MUTUALLY AGREE AS FOLLOWS:

1. In consideration of the approval of the BED Loan to Borrower as above
described, and for the purpose of inducing BED to make the loan, Guarantor
unconditionally guarantees to BED, subject to the terms and conditions set forth
herein, the full and complete payment of the BED Loan, as and when the same
becomes due and payable, whether by acceleration or otherwise, in accordance
with the terms of the Loan Documents, copies of which have been provided to
Guarantor, and receipt of which is hereby acknowledged. Guarantor further
unconditionally guarantees to BED, subject to the terms and conditions set forth
herein, the full and complete payment of any damages payable pursuant to the
Employment Agreement.

2. This guaranty is an absolute and completed one and shall be a continuing one
and no notice of any indebtedness already or hereafter contracted or acquired by
BED or any renewal or extension of any thereof need be given to the Guarantor or
any of them. Guarantor waives any notice of the incurring of liabilities by
Borrower to BED as set forth in the Loan Documents, and hereby expressly waives
demand, presentment, protest and notice of dishonor on any and all forms of such
indebtedness, nonpayment, or other default with respect to the BED Loan and the
Employment Agreement, and also notice of acceptance of this Guaranty Agreement.

3. Guarantor grants to BED, in its sole discretion and without notice to
Guarantor, full power to:

a. Modify or otherwise change any of the terms of all or any part of the
indebtedness owed by Borrower to BED, or the rate of interest thereon, but not
to increase the principal amount of the Promissory Note to BED, except for those
protective advances set forth in the Loan Documents. “Protective advances” are
payments pursuant to the terms of the Loan Documents, for items such as
insurance or taxes, made for the purpose of protecting the BED’s interests in
the Collateral, which amounts are added to the principal amount due from the
Borrower.

b. Grant any extension or renewal of, and any other indulgences with respect to
the BED Loan and the Employment Agreement, and to effect any release,
compromise, or settlement with respect to Borrower and the BED Loan or the
Employment Agreement.

c. Enter into any agreement of forbearance with respect to all or any part of
the BED Loan or the Employment Agreement, or with respect to all or any
Collateral or Premises, and to change the terms of any such agreement.

 

Page 2 of 5



--------------------------------------------------------------------------------

d. Consent to, or permit the substitution, exchange, or release of all or any
part of the Collateral or security at any time mortgaged, hypothecated, or
pledged by the Borrower, or any other person on behalf of the Borrower, whether
or not the Collateral or security, if any, received by BED on any such
substitution, exchange, or release shall be of the same or different character
or value from the Collateral or security surrendered by BED.

The obligations of Guarantor pursuant to this Guaranty Agreement shall not be
released, discharged, waived, or in any way affected, nor shall Guarantor have
any rights or recourse against BED, by reason of any action BED may take or omit
to take under the foregoing powers.

4. BED is expressly authorized to forward or deliver any or all Collateral and
security which may at any time be placed with it by the Borrower or the
Guarantor, or any other person, directly to the Borrower for collection and
remittance or for credit, or to collect the same in any other manner and to
exchange or surrender with or without consideration any or all of such
Collateral and security without notice to the Guarantor and without in any
manner affecting the absolute liability of the Guarantor hereunder. The
liability of the Guarantor shall not be affected or impaired by any failure,
neglect or omission on the part of BED to realize upon any such indebtedness of
the Borrower to BED, or upon any Collateral, the Premises, or any other security
for any or all such indebtedness, nor by the taking by BED of Collateral,
Premises or security of any kind.

5. If the Borrower fails to pay all or any part of the BED Loan or damages
arising under the Employment Agreement when due, according to the terms of the
Promissory Note, the Employment Agreement and the other Loan Documents, whether
at maturity, by acceleration, or otherwise, or if the Borrower fails to pay any
liquidated damages due pursuant to the terms of the Employment Agreement,
Guarantor shall immediately upon receipt of written demand from BED, pay to BED
the amount due and unpaid by Borrower as aforesaid, in like manner as if such
amount constituted the direct and primary obligation of the Guarantor. Guarantor
also agrees to pay on demand reasonable attorney fees and BED’s costs and
expenses incurred in collecting or compromising any claim against the Borrower,
or in enforcing this Guaranty Agreement.

6. BED shall not be required before any demand on Guarantor pursuant to this
Guaranty Agreement, to make any demand, or pursue or exhaust any of its rights
or remedies against the Borrower or others with respect to the payment of the
BED Loan, or to pursue or exhaust any of its rights or remedies against the
Borrower or others with respect to the Collateral or Premises.

7. Guarantor has no right of subrogation whatsoever with respect to the payments
made hereunder, the BED Loan or the Collateral or Premises, until such time as
the BED Loan is paid in full.

8. Guarantor agrees to furnish to BED upon execution of this Guaranty Agreement,
and annually thereafter, so long as any portion of the BED Loan to Borrower
remains unpaid, such financial data as BED may in the exercise of it sole
discretion request, including but not limited to a financial statement setting
forth in reasonable detail the assets, liabilities and net worth of the
Guarantor. Guarantor agrees to execute such authorizations for release of such
information as BED may from time to time reasonably request. If Guarantor
defaults in providing the financial

 

Page 3 of 5



--------------------------------------------------------------------------------

information required by this section, then the Guarantor shall pay to BED the
sum of $200 for each such default. This sum is intended by the parties and shall
be considered and treated as liquidated damages due to BED, and not as a
penalty. The parties specifically agree that due to the nature of the BED Loan
to the Borrower, and the nature of this Guaranty Agreement, it is impracticable
or extremely difficult to fix the actual damages resulting from the Guarantor’s
breach of this provision of this Guaranty Agreement because failure to provide
the information in a timely manner prevents BED from having complete and
accurate data concerning its security for the BED Loan to Borrower, and it makes
it difficult for BED to protect the continued viability of its revolving loan
program.

9. This Guaranty Agreement shall be governed by and construed in accordance with
the laws of the State of South Dakota. Any lawsuit pertaining to or affecting
this Guaranty Agreement shall be brought in Circuit Court in and for Hughes
County, South Dakota, or, at BED’s option, any other court of the Unified
Judicial System of the State of South Dakota. Each of the parties hereby
irrevocably consents and submits to the jurisdiction of the courts of the
Unified Judicial System of the State of South Dakota.

10. This Guaranty Agreement may not be amended except in writing, which writing
shall be expressly identified as a part hereof or thereof, and which writing
will be signed by an authorized representative of each of the parties.

11. In the event that any provision of this Guaranty Agreement shall be held
unenforceable or invalid by any court of competent jurisdiction, such holding
shall not invalidate or render unenforceable any other provision hereof.

12. Any required or permitted notice or other communication under this Guaranty
Agreement shall be in writing and addressed as follows:

 

  If to BED:      State of South Dakota   Board of Economic Development   c/o
Governors Office of Economic Development   711 East Wells Avenue   Pierre, SD
57501-3369   Copy to:      BankWest, Inc.   P.O. Box 998   Pierre, S.D. 57501  
If to Guarantor:      Manitex International, Inc.   9725 Industrial Drive,  
Bridgeview, IL 60455

 

Page 4 of 5



--------------------------------------------------------------------------------

Notices required or permitted under this Guaranty Agreement shall be given by
and to the Commissioner, Governors Office of Economic Development and Mark
Litton, Senior Vice President of BankWest on behalf of BED, and the Guarantor or
                    on behalf of the Guarantor, or such authorized designees as
either party may from time to time designate in writing. Any such notice or
other communication, if mailed, shall be sent by registered or certified mail,
return receipt requested. Notices or communications to or between the parties
shall be deemed to have been delivered when mailed by registered or certified
mail or, if personally delivered, when received by such party.

13. Terms used herein and defined in the Loan Agreement between Borrower and BED
shall have the same meaning in this Guaranty Agreement unless the context
clearly requires otherwise.

14. Time is of the essence in the performance of the covenants, terms and
conditions contained in this Guaranty Agreement. This Guaranty Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective transferees, successors and assigns except that Guarantor may not
assign or transfer its rights or obligations hereunder without prior written
consent of BED.

IN WITNESS WHEREOF, Guarantor and BED have caused this Guaranty Agreement to be
duly executed the date first above written.

 

    SOUTH DAKOTA BOARD OF
ECONOMIC DEVELOPMENT          (SEAL)     BY:   /s/    Tony Klein       Tony
Klein     ITS:   Treasurer

 

    Manitex International, Inc.          (SEAL) None     BY:   /s/    David H.
Gransee     ITS:   Vice President

ATTEST: BY:   /s/    David J. Langevin ITS:   President

NOTE: Corporate Guarantors must execute this Guaranty Agreement, in corporate
name, by duly authorized officer, and seal must be affixed and duly attested.

 

Page 5 of 5